
	
		II
		110th CONGRESS
		1st Session
		S. 1085
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require air carriers to publish customer service data
		  and flight delay history.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Informed Air Traveler Act of
			 2007.
		2.Publication of
			 customer service data and flight delay history
			(a)In
			 generalSubchapter I of chapter 417 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					41724.Publication
				of customer service data and flight delay history
						(a)In
				generalNot later than 180 days after the date of the enactment
				of the Informed Air Traveler Act of
				2007, the Secretary shall promulgate rules that require all
				passenger air carriers—
							(1)to publish
				customer service data for all passenger flights on, or in conjunction with the
				issuance of, an airline ticket and on the Internet website of each such air
				carrier; and
							(2)to disclose the
				on-time performance and cancellation rate for a chronically delayed or
				chronically canceled flight whenever an individual makes a reservation or
				purchases a ticket for such flight in person, by telephone, or through an
				Internet website.
							(b)DefinitionsIn
				this section:
							(1)Customer
				service dataThe term customer service data means
				with respect to an air carrier, information relating to customer service
				collected by the Secretary for the most recent 12-month period preceding the
				making of a reservation or the issuance of a ticket. The information shall
				include the following:
								(A)The percentage of
				on time departures.
								(B)The average delay
				on departure.
								(C)The percentage of
				flights canceled.
								(D)The number of
				flights with taxi out times of over 2 hours before takeoff.
								(2)Chronically
				delayed flightThe term chronically delayed flight
				means a regularly scheduled flight that has failed to arrive on time (as such
				term is defined in section 234.2 of title 14, Code of Federal Regulations) at
				least 40 percent of the time during the most recent 3-month period for which
				data is available.
							(3)Chronically
				canceled flightThe term chronically canceled flight
				means a regularly scheduled flight at least 30 percent of the departures of
				which have been canceled during the most recent 3-month period for which data
				is
				available.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, is amended by adding after the item relating to section 41723 the
			 following:
				
					
						41724. Publication of customer
				service data and flight delay
				history.
					
					.
			
